Citation Nr: 1104600	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to February 12, 2007, for 
an award of additional compensation for the Veteran's dependant 
spouse.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1976 to August 1978, and from July 1981 to June 1995. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2010, the Veteran presented testimony before the 
undersigned Veterans Law Judge, and a copy of the transcript has 
been associated with the claims folder. 

In February 2010, the Board received additional evidence from the 
Veteran.  This evidence has not been reviewed by the agency of 
original jurisdiction.  However, the Veteran included a written 
waiver of this procedural right with the evidence received.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  Thus, the Board will consider 
the newly submitted evidence in the first instance.


FINDING OF FACT

VA was notified of the Veteran's March [redacted], 2003, marriage within 
one year of the event. 


CONCLUSION OF LAW

The criteria for an earlier effective date of March [redacted], 2003, for 
an award of additional compensation for the Veteran's dependant 
spouse have been met.  38 U.S.C.A. §§ 1115, 5110, 5111, 5124 
(West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.204,  3.401 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective 
date of March [redacted], 2003, the date of his marriage for purposes of 
establishing dependency for his wife.   He asserts that he timely 
notified various arms of the VA of his marriage.  

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, birth 
of a child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; the 
full name and relationship of the other person to the claimant.  
38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA shall 
require corroborating evidence to verify a marriage where: the 
claimant does not reside within a state; the claimant's statement 
on its face raises a question of its validity; the claimant's 
statement conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or otherwise, 
of fraud or misrepresentation of the relationship in question.  
38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to 
furnish the higher class of evidence, however, does not preclude 
the acceptance of a lower class if the evidence furnished is 
sufficient to prove the point involved.  38 C.F.R. § 3.204(b).

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of such rating.  38 U.S.C.A. § 5110(f).  
Veterans having a 30 percent or more service-connected disability 
rating may be entitled to additional compensation for a spouse, 
dependent parents, or unmarried children under 18 (or under 23 if 
attending an approved school) or when prior to age 18 the child 
has become permanently incapable of self-support because of 
mental or physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).

Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates: (1) date of 
claim; this term means (listed in their order of applicability): 
(i) date of Veteran's marriage, if the evidence is received 
within 1 year of the event; otherwise; (ii) date notice is 
received of the dependent's existence, if evidence is received 
within 1 year of the Department of Veterans Affairs request; (2) 
date dependency arises; (3) effective date of the qualifying 
disability rating provided evidence is received within 1 year of 
notification of such rating action; and (4) date of commencement 
of Veteran's award.  38 C.F.R. § 3.401(b)

The earliest date for commencement of payment of an additional 
award of compensation for a dependent spouse is the first day of 
the month following the effective date.  38 C.F.R. § 3.31.

A review of the claims file shows that the Veteran filed a 
Declaration of Status of Dependents in February 2007 with the 
Nashville, Tennessee RO.  On this application, the Veteran stated 
that he "mailed a copy of [his] marriage certificate to 
Cleveland Ohio.  [He] was sure [he] mailed [a copy to the 
Nashville, Tennessee RO] also."  Attached to this claim were 
copies of his marriage application and certificate dated on March 
[redacted], 2003.  

During his July 2010 hearing, the Veteran testified that he 
notified the various arms of VA on multiple occasions of his 
March 2003 marriage within a year of the event.  Specifically, he 
sent information to the finance, education, and retirement 
sections of VA.

At his July 2010 hearing, the Veteran submitted a Chapter 30 
Status and Award History printout which shows that beginning on 
March 31, 2003, he was listed as having a code of "10" under 
dependents.  Additionally, he submitted a letter dated in May 
2003 from the Atlanta RO who stated that it had received 
information about his dependents but needed more information to 
complete his claim.

The governing regulation (in this case, 38 C.F.R. § 3.401(b)) 
establishes a triggering mechanism for determining a potential 
effective date (the latest of the date of marriage, date of 
notification of dependant's existence, date that dependency 
arises, and effective date of qualifying disability).  See 38 
C.F.R. § 3.401(b).

Here, resolving all doubt in the Veteran's favor, the Board finds 
that VA was formally notified of the existence of the Veteran's 
dependant spouse within a year of his March 2003 marriage.  
Notably, two months after his marriage, VA sent the Veteran 
correspondence inquiring about further information about his 
marriage.  Furthermore, the Board finds the Veteran's assertions 
that he furnished VA with a copy of a marriage certificate in 
response to the May 2003 letter credible.  In this regard, the 
Board, when considering whether lay evidence is satisfactory, may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when testifying 
at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).  Therefore, affording the benefit of the doubt to the 
Veteran, the Board concludes that dependency for the Veteran's 
spouse arose March [redacted], 2003, the date of the claim.  See 38 
C.F.R. § 3.401(b).

In summary, the Board finds that an effective date of March 12, 
2003, is warranted for an award of additional compensation for 
the Veteran's dependant spouse.  (The Board notes finally that, 
because benefits are paid on the first of every month, the 
additional payment for the Veteran's spouse granted in this 
decision will be effective on April 1, 2003.)


ORDER

Entitlement to an effective date of March [redacted], 2003, for an award 
of additional compensation for the Veteran's dependant spouse is 
granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


